447 Pa. 576 (1972)
Commonwealth
v.
Pope, Appellant.
Supreme Court of Pennsylvania.
Submitted April 19, 1971.
March 20, 1972.
Before BELL, C.J., JONES, EAGEN, O'BRIEN, ROBERTS, POMEROY and BARBIERI, JJ.
Eugene H. Clarke, Jr., for appellant.
Mark Sendrow, David Richman, and Milton M. Stein, Assistant District Attorneys, James D. Crawford, Deputy District Attorney, Richard A. Sprague, First Assistant District Attorney, and Arlen Specter, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, March 20, 1972:
The orders of the Superior Court and the Philadelphia Court of Common Pleas are reversed. See, Com. v. Mills, 447 Pa. 163, 286 A.2d 638 (1971).
The former Mr. Chief Justice BELL and the former Mr. Justice BARBIERI took no part in the decision of this case.